
	
		II
		112th CONGRESS
		2d Session
		H. R. 6604
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 29, 2012
			Received
		
		AN ACT
		To designate the federal building currently
		  known as Federal Office Building 8, located at 200 C Street Southwest in the
		  District of Columbia, as the Thomas P. O’Neill, Jr. Federal
		  Building.
	
	
		1.DesignationThe federal building currently known as
			 Federal Office Building 8, located at 200 C Street Southwest in the District of
			 Columbia, shall be known and designated as the Thomas P. O’Neill, Jr.
			 Federal Building.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the federal building
			 referred to in section 1 shall be deemed to be a reference to the Thomas
			 P. O’Neill, Jr. Federal Building.
		
	
		
			Passed the House of
			 Representatives November 28, 2012.
			Karen L. Haas,
			Clerk
		
	
